DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claim(s) 1-4, 7-15, 17-23 are allowed.
The following is an examiner’s statement of reasons for allowance. The invention claim(s):

          A tripod comprising:

a hub: 

defining a center bore defining a noncircular cross-section; and 

comprising a set of leg mounts arranged 

a set of legs, each leg in the set of legs pivotably coupled to a leg mount in the set of leg mounts; 

a center column: 

comprising a spherical end; and 

configured to translate linearly within the center bore; and 

          ••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••••
a pivot control ring arranged about the base section and configured to: 

drive the hat into the spherical end to fix an orientation of the head on the spherical end responsive to rotation in a first direction about the base section; and 

retract the hat from the spherical end to unfix the head from the spherical end responsive to rotation in a second direction about the base section.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/KEVIN C BUTLER/Examiner, Art Unit 2852